GALSTON, District Judge.
Objection is made to the petition on the ground that Sophie Axelrod, the petitioner, is unable to establish the required good moral character.
It appears that she was married to one Solomon Axelrod on June 15, 1924. In the affidavit for a license to marry, Solomon Axelrod stated that he had had a former wife but that she was dead. The affidavit was both incomplete and false. His former wife, Celia Axelrod, had obtained a divorce from Solomon Axelrod' in the Supreme Court of the State of New York, and final judgment was entered in the clerk’s office of the court on June 13, 1921.
The question presented, then is whether Solomon Axelrod’s second marriage, to the petitioner herein, was valid. Sec. 8 of the Domestic Relations Law of the State, Consol. Laws, c. 14, bars a defendant for whose adultery a judgment of divorce has been granted in the State of New York from marrying again unless the final judgment of divorce shall be modified upon proof that three years have elapsed since the decree of divorce was rendered and that the conduct of the defendant since the dissolution of the marriage was uniformly good.
There is no showing that an application was made for modification of the divorce decree obtained by Axelrod’s first wife; nor is there any showing that at the time of the marriage to the petitioner his first *416wife was dead. On the contrary, she is still living.
In these circumstances it becomes necessary to deny the petition on the ground stated, however harsh such result seems to be to the petitioner.